DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the PMDA and TFMB species in the reply filed on February 03, 2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 03, 2022. In this regard, it is noted that claims 8 and 10 require a mixture of acid dianhydrides.
Claim Rejections - 35 USC § 112
Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, inasmuch as the presence of both a polymerized polyimide copolymer component and a solvent component is required, per Applicants’ response of June 03, 2022, is it Applicants’ intention to claim a polyimide copolymer composition?
In claim 1, inasmuch as the domains of the DMS-DPS oligomer “are connected” in the polyimide matrix, per Applicants’ response of June 03, 2022, it is unclear whether said oligomer domains are present as polymerized repeating units of the resulting polyimide copolymer structure or as unreacted oligomers which are uniformly dispersed (distributed) in the polyamide matrix.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/474766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the polyimide precursor composition of the copending claims, when polymerized will engender a polyimide copolymer identical to that presently claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/617379 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the polyimide precursor composition of the copending claim, when polymerized will engender a polyimide copolymer identical to that presently claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments and amendments filed June 03, 2022 have been fully considered and are persuasive in overcoming the 35 USC 102 and 103 rejections over US 2017/0096530 (Yun).  The 35 USC 102 and 103 rejections have been withdrawn. 
Applicant's arguments filed June 03, 2022 have been fully considered but they are not persuasive in overcoming the remaining 35 USC 112 issues of indefiniteness.
Given that claim 1 requires the presence of both a polymerized polyimide copolymer component and a solvent component, as opposed to the polyimide copolymer alone, it is unclear whether a polyimide copolymer composition is being claimed.
In claim 1, inasmuch as the domains of the DMS-DPS oligomer “are connected” in the polyimide matrix, it is unclear whether said oligomer domains are present as polymerized units of the resulting polyimide copolymer structure, as opposed to unreacted oligomers uniformly dispersed (distributed) in the polyamide matrix.
In claim 1, the language “wherein a domain of the DMS-DPS with a size of 50 nm or less is uniformly distributed in a matrix of polyimide” remains indefinite because it is unclear whether said oligomer domains are present as polymerized repeating units of the resulting polyimide copolymer structure or as unreacted oligomers that are uniformly dispersed (distributed) in the polyamide matrix, i.e., as a separate phase having a domain size of 50 nm or less dispersed within a continuous matrix of the polyimide.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765